SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(3)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 ZOLTEK COMPANIES, INC. (Name of Registrant as Specified in Its Charter) THE BOARD OF DIRECTORS OF ZOLTEK COMPANIES, INC. (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A January 2, 2013 DEAR FELLOW SHAREHOLDERS: Our Annual Meeting of Shareholders will be held at the Hilton St. Louis Frontenac, 1335 South Lindbergh Boulevard, St.Louis, Missouri at 10:00 a.m., local time, on Friday, February 1, 2013.The meeting will be held in the Ambassadeur Ballroom with complimentary parking and entrance available behind the hotel.The notice of annual meeting of shareholders, proxy statement and proxy card which accompany this letter outline fully matters on which action is expected to be taken at the annual meeting. We cordially invite you to attend the annual meeting.Please RSVP to 314-291-5110 if you plan to attend the meeting.Whether or not you plan to attend, it is important that your shares are represented.We urge you to promptly vote your shares by completing, signing, dating and returning the enclosed proxy card in accordance with the instructions.The mailing of an executed proxy card will not affect your right to vote in person should you later decide to attend the annual meeting. Sincerely, ZSOLT RUMY Chairman of the Board, President and Chief Executive Officer YOUR VOTE IS IMPORTANT. We urge you to promptly vote your shares by completing, signing, dating and returning the enclosed proxy card. Zoltek Companies, Inc. · 3101 McKelvey Rd. · St.Louis, Missouri 63044 (USA) · 314/291-5110 · 314/291-8536 ZOLTEK COMPANIES, INC. 3101 McKelvey Road St.Louis, Missouri 63044 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD FEBRUARY 1, 2013 Dear Shareholder: The Annual Meeting of Shareholders of Zoltek Companies, Inc. (the “Company”) will be held at the Hilton St. Louis Frontenac, 1335 South Lindbergh Boulevard, St.Louis, Missouri on February 1, 2013, at 10:00 a.m., local time, for the following purposes: 1. To elect two Class II directors to hold office for a term of three years; 2. To ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending September 30, 2013; 3. To approve, by advisory vote, a resolution relating to our executive compensation; 4. To recommend, by advisory vote, the frequency of future advisory votes relating to our executive compensation; and 5. To transact any and all other business that may properly come before the meeting or any adjournment thereof. These items are more fully described in the accompanying proxy statement, which is hereby made a part of this Notice.Only shareholders of record of the Company at the close of business on December 10, 2012 are entitled to notice of, and to vote at, the meeting or any adjournment thereof. Please promptly vote your shares by completing, signing, dating and returning the enclosed proxy card in accordance with the instructions to ensure your shares are represented. By order of the Board of Directors, ZSOLT RUMY Chairman of the Board, President and Chief Executive Officer January 2, 2013 ZOLTEK COMPANIES, INC. 3101 McKelvey Road St.Louis, Missouri 63044 PROXY STATEMENT FOR ANNUAL MEETING OF SHAREHOLDERS TO BE HELD FEBRUARY 1, 2013 GENERAL INFORMATION This proxy statement is furnished to the shareholders of ZOLTEK COMPANIES, INC. in connection with the solicitation of proxies for use at the Annual Meeting of Shareholders to be held at the Hilton St. Louis Frontenac, 1335 South Lindbergh Boulevard, St.Louis, Missouri at 10:00 a.m., local time, on Friday, February 1, 2013, and at all adjournments thereof, for the purposes set forth in the preceding notice of annual meeting of shareholders. This proxy statement, the notice of annual meeting and the accompanying proxy card were first mailed to the shareholders on or about January 2, 2013. The accompanying proxy is being solicited by our Board of Directors.A proxy may be revoked at any time before it is voted by filing a written notice of revocation or a later-dated proxy card with the Secretary of our Company at our principal offices or by attending the annual meeting and voting the shares in person.Attendance alone at the annual meeting will not of itself revoke a proxy.Proxy cards that are properly executed, timely received and not revoked will be voted in the manner indicated thereon at the annual meeting and any adjournment thereof. We will bear the entire expense of soliciting proxies.Proxies will be solicited by mail initially.Our directors, executive officers and employees also may solicit proxies personally or by telephone or other means but such persons will not be specially compensated for such services.Certain holders of record, such as brokers, custodians and nominees, are being requested to distribute proxy materials to beneficial owners and will be reimbursed by us for their reasonable expenses incurred in sending proxy materials to beneficial owners. Only shareholders of record at the close of business on December 10, 2012 are entitled to notice of, and to vote at, the annual meeting.On such date, there were 34,355,192 shares of our common stock, $.01 par value, issued and outstanding. Each outstanding share of our common stock is entitled to one vote on each matter to be acted upon at the annual meeting.A quorum is required for votes taken at the annual meeting to be valid.A quorum will be attained if holders of a majority of the common stock issued and outstanding on the record date are represented at the annual meeting in person or by proxy. After a quorum has been established, the two nominees receiving the most votes will be elected directors.Ratification of the appointment of Ernst & Young LLP as our independent registered public accounting firm (Proposal 2) requires the affirmative vote of the holders of a majority of the shares of our common stock voting on the proposal.Approval of the advisory resolution relating to our executive compensation (Proposal 3) requires the affirmative vote of the holders of a majority of the shares of our common stock voting on the proposal. The advisory vote recommending the frequency (every one, two or three years) of advisory votes on executive compensation (Proposal 4) that receives the greatest number of votes will be considered our shareholders’ advice on the issue. Except as otherwise required by our Restated Articles of Incorporation or applicable law, approval of any other matter submitted for a vote of the shareholders at the annual meeting requires the vote of the holders of a majority of the Common Stock represented in person or by proxy at the meeting. 1 Shares subject to abstentions will be treated as shares that are represented at the annual meeting for purposes of determining the presence of a quorum but as unvoted for purposes of determining the number of shares voting on a particular proposal.Accordingly, abstentions will not affect the election of directors or the other matters to be submitted to the shareholders for a vote.If a broker or other nominee holder indicates on the proxy card that it does not have discretionary authority to vote the shares it holds of record on a proposal, those shares will not be treated as voted for purposes of determining the approval of the shareholders on a particular proposal. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON FEBRUARY 1, 2013: The proxy statement and the Company’s 2012 Annual Report to Shareholders are available for viewing, printing and downloading at www.zoltek.com under Investor Relations / Annual Reports. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF The following table includes information as to persons known to our management to beneficially own 5% or more of our outstanding common stock as of December 10, 2012: Name and Address of Beneficial Owner Number of Shares Beneficially Owned Percent of Outstanding Common Stock(1) Zsolt Rumy % Dimensional Fund Advisors LP % The Bank of New York Mellon Corporation % The percentage calculation is based upon 34,355,192 shares of the Company’s common stock that were issued and outstanding as of December 10, 2012 and, for Mr. Rumy, the shares subject to options that may be acquired upon exercise by Mr. Rumy within 60 days of December 10, 2012. Includes 25,240 shares subject to presently exercisable options.Mr. Rumy has sole voting and investment power with respect to the reported shares.The business address of Mr. Rumy is c/o Zoltek Companies, Inc., 3101 McKelvey Road, St. Louis, Missouri 63044. Based solely on a Schedule 13G filed on February 14, 2012 with the Securities and Exchange Commission in which Dimensional Fund Advisors LP reported that as of December 31, 2011, it had sole voting power with respect to 2,442,121 shares and sole dispositive power with respect to 2,518,569 shares in its capacity as an investment advisor registered under the Investment Advisors Act of 1940to investment companies and as investment manager to certain other comingled group trusts and separate accounts. Dimensional Fund Advisors LP disclaims beneficial ownership of these shares.The business address of Dimensional Fund Advisors LP is Palisades West, Building One, 6300 Bee Cave Road, Austin, Texas 78746. Based solely on a Schedule 13G filed on January 30, 2012 with the Securities and Exchange Commission in which The Bank of New York Mellon Corporation, and certain of its direct and indirect subsidiaries, reported that as of December 31, 2011, it had has sole voting power with respect to 1,869,012 shares and sole dispositive power with respect to 1,887,251 shares.The business address of The Bank of New York Mellon Corporation isOne Wall Street, 31st Floor, New York, New York 10286. 2 PROPOSAL 1:ELECTION OF DIRECTORS Two individuals will be elected at the annual meeting to serve as Class II directors of our Company for a term of three years.The two nominees receiving the greatest number of votes at the annual meeting will be elected.Shareholders do not have the right to cumulate votes in the election of directors. The persons named as proxies on the accompanying proxy card intend to vote all duly executed proxies received by our Board of Directors for the election of Michael D. Latta and Pedro Reynoso as Class II directors, except as otherwise directed by the shareholder on the proxy card.Mr. Latta and Mr. Reynoso are both currently directors of our Company.If for any reason Mr.Latta or Mr. Reynoso becomes unavailable for election, which is not now anticipated, the persons named in the accompanying proxy card will vote for such substitute nominee as is designated by the Board of Directors. OUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE ELECTION OF MICHAEL D. LATTA AND PEDRO REYNOSO AS CLASS II DIRECTORS. The name, age, principal occupation or position and other directorships with respect to Mr. Latta and Mr.Reynoso and the other directors whose terms of office will continue after the annual meeting are set forth below. CLASS II – TO BE ELECTED FOR A TERM OF THREE YEARS EXPIRING IN 2016 Michael D. Latta, age 71, has served as a director of our Company since 2007. Mr. Latta previously served as Chairman of the Board of Universe Corporation (a construction engineering and materials distributor). He served in this position from 1997 to 2012. He served as Chairman of the Board of Res Q Tec, Inc. (a manufacturer of hydraulic and pneumatic rescue equipment) from 1995 to 2010. Prior to 1995 he was President of Safety Equipment (a manufacturer of emergency vehicle warning equipment) from its founding in 1974. Pedro Reynoso, age 68, has served as a director of our Company since May 2009. Mr. Reynoso is President and CEO of Planfin, S.A. de C.V., a Mexican consulting firm he founded in 1982. Since 2002, he has also served as Director of Operations for the textile and packaging divisions of Cydsa, S.A. de C.V., a publicly traded Mexican Company that operates in the chemical and textile markets. Before joining Cydsa, Mr. Reynoso served in various executive and operating positions in manufacturing and financial services businesses. He also serves on the boards of directors of various publicly traded and privately owned Mexican companies active in a range of industries, including mining, real estate, textiles, electronics and energy. CLASS I – TO CONTINUE IN OFFICE UNTIL 2015 Linn H. Bealke, age 68, has served as a director of our Company since 1992.For more than five years prior to October2002, he was President and Director of Mississippi Valley Bancshares, Inc. (a bank holding Company) and Vice Chairman of Southwest Bank of St.Louis (a commercial bank).In October2002, Mississippi Valley Bancshares, Inc. was merged into Marshall and Ilsley Corporation.Mr.Bealke continued to serve as Vice Chairman of Southwest Bank of St.Louis until his retirement in December 2004. George E. Husman, age 67, has served as a director of our Company since 2007.Mr. Husman was appointed Chief Technology Officer of our Company in February 2007.Prior to joining us, Mr. Husman was the Associate Director for Engineering Research at the University of Alabama at Birmingham since 2004.From 1993 to 2004, Mr. Husman served as the Vice President, Engineering Division, at the Southern Research Institute in Birmingham, Alabama.Prior to 1993, Mr. Husman spent six years with BASF Structural Materials, Inc. in various positions, including Vice President for Business Development and Vice President for Research & Development, and he spent 18 years at the Materials Directorate at Wright-Patterson Air Force Base in various research and management positions. 3 CLASS III – TO CONTINUE IN OFFICE UNTIL 2014 Zsolt Rumy, age 70, is the founder of our Company and has served as our Chairman, Chief Executive Officer, Chief Financial Officer and President and as a director since 1975. Charles A. Dill, age 73, has served as a director of our Company since 1992.He is currently Managing Partner of Two Rivers Associates, LLC, a private equity firm, which is the successor to Gateway Associates, LP, where Mr.Dill was a General Partner since 1995.From 1990 to 1995, he served as CEO of Bridge Information Systems, Inc. (a provider of online data to institutional investors).From 1987 to 1990, Mr. Dill was President of AVX Corporation (a NYSE-listed global manufacturer of electronic components).Previous to 1987, Mr. Dill’s early career was spent in a number of executive positions with Emerson Electric, where he led the international growth and globalization of the Company.Mr. Dill serves as a director of Stifel Financial Corp. (an investment banking firm), as well as several private companies. CORPORATE GOVERNANCE Independent Directors The Board of Directors has determined that all of its non-employee members are “independent directors” as defined by the rules applicable to companies listed on The Nasdaq Stock Market (“Nasdaq”).In making independence determinations for individual directors, the Board of Directors reviews any transactions and relationships between the Company or its subsidiaries with the director and his or her immediate family or with any business that is controlled by the director. The purpose of this review is to determine (1) whether any such transactions or relationships may cause the director not to meet the objective requirements for independence established under the Nasdaq listing standards or the applicable rules of the Securities and Exchange Commission, or (2) whether any such transactions or relationships are otherwise sufficiently material such that the Board, in its subjective judgment, is unable to conclude that the director is independent. The types of transactions and relationships that might cause a director not to qualify as independent under the Nasdaq standards or not to be deemed independent by the Board in the exercise of its subjective judgment are not necessarily the same types of transactions and relationships that are required to be disclosed elsewhere in this proxy statement or in other reports filed with the Securities and Exchange Commission. In making determinations about the independence of directors, theBoard considers the objective standards that directors must meet under the Nasdaq standards as well as a variety of subjective factors. These subjective factors include particular or unique relationships between the Company and the director or the director’s interests, even if such relationships do not exceed the specific dollar or other thresholds that would disqualify the director from being independent. Board Meetings and Committees During the fiscal year ended September 30, 2012, our Board of Directors met four times.Our Board has a standing Audit Committee and a standing Compensation Committee.Each director attended not less than 75% or more of the aggregate number of meetings of our Board of Directors and committees of which such director was a member during fiscal 2012.It is our policy to strongly encourage our Board members to attend the annual meeting of shareholders.At last year’s annual meeting, all of the directors were in attendance. The members of the Audit Committee are Messrs. Bealke, Dill, Latta and Reynoso, all of whom are considered independent under the listing standards of Nasdaq.Mr.Dill serves as the Audit Committee’s financial expert.The Audit Committee operates under a written charter adopted by the Board of Directors. The Audit Committee charter is available at www.zoltek.com.The Audit Committee met four times in fiscal 2012.The primary functions of the Audit Committee are to oversee (a) the integrity of our financial statements, (b) our compliance with legal and regulatory requirements, (c) our independent auditors’ qualifications and independence and (d) the performance of our internal audit function and independent auditors. The Audit Committee’s activities are intended to involve guidance and oversight and not to diminish the primary responsibility of management for our financial statements and internal controls. 4 The Compensation Committee is comprised of Messrs. Dill and Latta, each of whom is considered independent under the listing standards of Nasdaq.The Compensation Committee is authorized to review and make recommendations to our Board of Directors regarding the salaries and bonuses to be paid executive officers and to administer our long-term incentive plans.Members of the Compensation Committee held one formal meeting during the year and regularly considered and discussed compensation at Board meetings and consulted informally with each other and with members of management from time to time in fiscal 2012.The Compensation Committee (a) determines the compensation level of our Chief Executive Officer and changes to that compensation and oversees compensation levels of other executive officers, as well as certain other highly-compensated key employees, (b) reviews the Compensation Discussion and Analysis relating to our Company’s executive compensation programs and approves the inclusion of the same in our proxy statement and (c) along with the Board of Directors, administers, and makes recommendations with respect to, our incentive compensation plans and stock-based plans.The Compensation Committee charter is available at www.zoltek.com. Qualifications of the Board of Directors The Board of Directors considers the experience, qualifications, attributes and skills, taken as a whole, in its selection of directors and nominees for the Board of Directors. For more information on the director nomination process, see “Director Nomination Process” below.The Board of Directors has set no specific minimum qualification for a nominee to the Board of Directors.Generally, selection of the current members of the Board of Directors focused on the information discussed in each of the directors’ individual biographies as set forth above under “Proposal 1: Election of Directors.” In particular, the Board of Directors considered the following attributes of our nominees and continuing directors in its assessment: ·With regard to Mr. Dill, the Board considered his extensive management and business experience, including his financial expertise and service on the Boards of Directors of other public companies. ·With regard to Mr. Rumy, the Board considered his expertise in the carbon fiber, composite materials and manufacturing industries, and his long tenure as the founder and principal executive officer of the Company. ·With regard to Mr. Latta, the Board considered his extensive management and manufacturing experience as well as his entrepreneurial know-how and financial expertise. ·With regard to Mr. Reynoso, the Board considered his experience and expertise across multiple facets of manufacturing businesses, and his background in multinational companies and global operations and his familiarity with doing business in Mexico where the Company has a major facility. ·With regard to Mr. Bealke, the Board considered his extensive experience in banking and finance industries along with his managerial and financial expertise. ·With respect to Mr. Husman, the Board considered his educational background and research experience, as well as his manufacturing and management experience and his technical knowledge of the carbon fiber manufacturing and advanced composites industry. Board Leadership Structure and Role in Risk Oversight The positions of Chairman of the Board and Chief Executive Officer are currently held by Mr. Rumy.Our Company has historically operated using the traditional U.S. Board leadership structure under which the Chief Executive Officer also serves as Chairman of the Board of Directors. The Board believes that the Company has been well-served by this leadership structure and that this structure continues to be the optimal structure for our Company and our shareholders. The Board believes that this structure demonstrates to our employees, customers and shareholders strong leadership, with a single person having primary responsibility for managing the Company's operations. On balance, the Company has a Board comprised largely of independent directors (four of six), who meet regularly in executive session.The Board, on a periodic basis, will continue as part of its review of corporate governance and succession planning, to evaluate the Board's leadership structure to ensure that it remains best suited for our Company and our shareholders. 5 Our Board of Directors has responsibility for the oversight of risk management.Our Board of Directors, either as a whole or through its committees, regularly discusses with management and the Company’s independent registered public accountants areas of material risk exposures, their potential impact on the Company, the steps we take to monitor risk exposure and controls to mitigate such exposures. While the Board is ultimately responsible for the oversight of risk management at our Company, our Board Committees assist the Board in fulfilling its oversight responsibilities. In particular, the Audit Committee reviews financial risk exposures through monitoring the independence and performance of the Company’s internal and external audit functions and the quality and integrity of the Company’s financial reporting process and systems of internal controls. The Compensation Committee assists the Board in fulfilling its oversight responsibilities with respect to the management of risks arising from our compensation policies and programs, through a review of compensation to executive officers, directors and employees in general. Director Nomination Process Nominees for director are recommended for selection by the Board of Directors by a majority of the independent directors.In light of the number of independent directors and the lack of nominations by shareholders in the past, the Board of Directors has not adopted a formal nominating committee or nominating committee charter.The independent directors will consider candidates for nomination recommended by shareholders. Any shareholder wishing to nominate a candidate for director at a shareholders meeting must submit a proposal as described under “Proposals of Shareholders” and furnish certain information about the proposed nominee.The notice submission should include information on the candidate for director, including the proposed candidate’s name, age, business address, residence address, principal occupation or employment for the previous five years, and number of shares of our common stock owned beneficially or of record.In considering a potential nominee for the Board, shareholders should note that the rules of Nasdaq require that a majority of the Board of Directors be independent, as defined by Nasdaq rules.Further, the candidates should evidence: personal characteristics of the highest personal and professional ethics, integrity and values; an inquiring and independent mind and practical wisdom and mature judgment; broad training and experience at the policy-making level in business, government or community organizations; expertise that is useful to our Company and complementary to the background and experience of other Board members; willingness to devote a required amount of time to carrying out the duties and responsibilities of Board membership; commitment to serve on the Board over a period of several years to develop knowledge about our Company, its strategy and its principal operations; willingness to represent the best interests of all shareholder constituencies and objectively appraise management performance; and involvement in activities or interests that do not create a conflict with the director’s responsibilities to our Company. The Board of Directors considers diversity of backgrounds, occupations and viewpoints, as well as a connection with the communities served by the Company.The notice submission should be addressed to our Board of Directors, c/o Zoltek Companies, Inc., 3101 McKelvey Road, St.Louis, Missouri 63044. Communications with the Board of Directors Shareholders who desire to communicate with members of the Board should send correspondence addressed to Board of Directors, c/o Zoltek Companies, Inc., 3101 McKelvey Road, St.Louis, Missouri 63044.All appropriate shareholder correspondence is forwarded directly to the members of the Board of Directors.The Company does not, however, forward sales or marketing materials or correspondence not clearly identified as shareholder correspondence. 6 DIRECTORS’ FEES Directors, other than Mr. Rumy, are currently paid $750 per quarterly Board meeting attended.Directors are also entitled to reimbursement for out-of-pocket expenses incurred in connection with attendance of Board or committee meetings.In addition, each of the directors is eligible to participate in our long-term incentive plan.During fiscal 2012, the first business day after the date of our annual meeting of shareholders, each director was granted options to acquire 7,500 shares of common stock.In addition, newly elected directors also receive an initial grant of options to purchase 7,500 shares at the time of their election.Options granted to the directors entitle the director to purchase common stock at a price equal to the fair market value on the date of grant.The options by their terms are not transferable by the director except by will or the laws of descent and distribution or pursuant to a qualified domestic relations order.The options are exercisable solely by the director during the director’s lifetime and following the death of the director, by the executor or administrator of the director’s estate.Each option is immediately exercisable as to any or all shares and may be exercised at any time or from time to time.Options that are outstanding and unexercised at the time the holder ceases to be a director of the Company for any reason terminate on the first to occur of the expiration date of the option or the expiration of 24 months after the date the holder ceases to be a director.Unless exercised or terminated sooner, each option granted in fiscal 2007 or prior expires on the tenth anniversary of the date of grant.Each option granted in fiscal 2008 and thereafter expires on the fifth anniversary of the date of grant.The Company has the right, but not the obligation, to settle options granted in fiscal 2008 and thereafter for cash equal to the difference between the market price and the exercise price on the date of exercise. Compensation received by Mr. Husman for his service as a director is set forth under “Summary Compensation Table.”Mr. Rumy does not receive any separate compensation for his service as a director of our Company. The following table discloses the fees earned or paid to our non-employee directors during fiscal 2012: Name Fees Paid in Cash Stock Awards Option Awards ($) (1) Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings ($) Other Annual Compensation Total ($) Linn H. Bealke $ - $ - - - $ Charles A. Dill $ - $ - - - $ Michael D. Latta $ - $ - - - $ Pedro Reynoso $ - $ - - - $ The option award values represent the aggregate grant date fair value of the award compiled in accordance with FASB ASC Topic 718.The assumptions used to calculate the grant date fair value of the option awards are set forth under Note 8 — Stock Compensation Expense to our consolidated financial statements included in our Annual Report on Form 10-K for the fiscal year ended September 30, 2012.Amounts shown do not reflect compensation actually received by the named director nor does it necessarily reflect the actual value that will be recognized by the named director. 7 SECURITY OWNERSHIP BY MANAGEMENT The following table indicates, as of December 10, 2012, the beneficial ownership of Zoltek common stock by each of our directors, each nominee for election as a director, our executive officers named in the Summary Compensation Table and all directors and executive officers of our Company as a group: Name of Beneficial Owner Number of Shares Beneficially Owned Percent of Class (1) Zsolt Rumy (2) % Linn H. Bealke * Charles A. Dill * Michael D. Latta * George E. Husman * Pedro Reynoso * David Purcell * Philip Schell * Andrew W. Whipple * All directors and executive officers as a group (9 persons) % *Less than one percent Based upon 34,355,192 shares of our common stock issued and outstanding as of December 10, 2012 and, for each director or executive officer or the group, the number of shares subject to options, warrants or conversion rights that may be acquired upon exercise thereof by such director or executive officer or the group within 60 days of December 10, 2012. Includes 25,240 shares subject to presently exercisable stock options. Includes 45,000 shares subject to presently exercisable stock options. Includes 60,000 shares subject to presently exercisable stock options. Includes 52,500 shares subject to presently exercisable stock options. Includes 69,663 shares subject to presently exercisable stock options. Includes 37,500 shares subject to presently exercisable stock options. Includes 17,020 shares subject to presently exercisable stock options. Includes 17,235 shares subject to presently exercisable stock options. Includes 20,142 shares subject to presently exercisable stock options. Includes 344,300 shares subject to presently exercisable stock options. EXECUTIVE COMPENSATION Compensation Discussion and Analysis Overview of Executive Compensation and Philosophy The Compensation Committee of the Board of Directors is responsible for establishing and overseeing our overall compensation policy. The Compensation Committee is responsible for the determination of the compensation levels of our Chief Executive Officer and oversight of all executive compensation paid to the Named Executive Officers included in the Summary Compensation Table. The guiding principle of the Compensation Committee is the belief that executive compensation should be based on performance and productivity in contributing to the success of Zoltek and the growth in shareholder value. 8 Some primary elements of Zoltek’s executive compensation program are discretionary based upon the Compensation Committee’s evaluation of attainment of overall corporate goals.The Compensation Committee takes a comprehensive approach to determining the mix and level of executive compensation by making an overall assessment of the performance of our Named Officers and the role and relative contribution of each. This approach consists of a subjective consideration of each Named Officer’s overall role in the Company, not on individual, predetermined metrics or data points.Zoltek seeks to meet its ultimate responsibility to its shareholders by striving to create superior, long-term return on their investment through successful execution of the Company’s long-term strategy, earnings growth and the prudent management of our business. The Compensation Committee oversees the Company’s executive compensation program with the goal that total compensation paid to executive officers, including the Named Executive Officers, is fair internally, competitive externally, offers appropriate motivation and discourages excessive risk-taking. The Zoltek executive compensation program includes both cash and stock-based compensation. Actual levels of total compensation in any given year are a function of the Compensation Committee’s and the Board’s assessment of managers’ success in achieving Company goals and executing the Company’s strategy.In fiscal2012, the Compensation Committee decided to make certain changes to our long-term equity incentive program to emphasize performance-based stock options.See “– Long-Term Incentive Compensation” below. In establishing compensation levels for our named executive officers in fiscal 2012, the Compensation Committee recognized that, despite a global economic slowdown and continued economic uncertainty, the Company reported the highest revenue in its history of $186.3 million, a 22.8% increase over the prior year, and reported net income of $22.9 million, representing an improvement from a $3.6 million net loss in fiscal 2011.Earnings per share also were at an all-time high of $0.67 per share. Evaluation of Executive Performance In evaluating the executives’ performance and in order to insure that the executive compensation packages are competitive, from time to time the Compensation Committee and the Board review the compensation paid to each executive officer.In making a determination, the Compensation Committee and the Board give material consideration to the Company's results of operations and financial condition, competitive factors and the Company's resources. The Board is cognizant that as a relatively small Company, Zoltek has limited resources and opportunities with respect to recruiting and retaining key executives.Accordingly, from time to time, the Company has relied upon long-term employment agreements to retain qualified personnel and granting of equity-based awards with required vesting periods.The Committee does not have a particular policy of establishing salaries or equity compensation for Zoltek executive officers compared to a peer group of companies.However, the members of the Compensation Committee make general comparisons based on their extensive business experience. Currently, no executive officers have employment agreements. As part of its oversight function, the Compensation Committee and the Board review the status of Company officers, their positions, progress towards overall Company objectives and compensation. They also regularly meet with the Chief Executive Officer to discuss overall executive team capabilities and capacity as well as individual executive performance.The Chief Executive Officer recommends the amount and form of compensation for other executive officers. Proposed compensation for all but the Chief Executive Officer is initiated by the Chief Executive Officer. He evaluates the other executive officers in terms of their overall individual job performance and contribution to overall Company performance. The Chief Executive Officer then reviews his evaluations with the Board of Directors, including members of the Compensation Committee. The Compensation Committee meets with the Chief Executive Officer and discusses his recommendations. The Compensation Committee also meets with the Chief Executive Officer and evaluates his performance and discusses future compensation considerations.The Committee’s assessment also includes recognizing the current value created from consistent effort in prior years and anticipating future value creation through current efforts. 9 Executive Compensation Components In fiscal 2012, the components of compensation for Zoltek’s officers, including the Named Executive Officers, were: · Salary · Annual incentive compensation · Long-term incentive compensation · Certain additional employee benefits These components of the executives’ total compensation program are discussed more fully below. Salary The Company pays Named Executive Officers salaries to compensate them for services given during the year. The Compensation Committee considers performance evaluations from the Chief Executive Officer for the past year, and that individual’s future potential, as well as how the executive has contributed to Zoltek’s performance generally. Name % Increase Zsolt Rumy n/a (1 ) Andrew Whipple 10
